Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-4, 6-9, 11-15, and 20-23 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statements (IDS) filed on 08/03/20 and 02/17/21 have been acknowledged and considered by the Office.
Election/Restrictions
Applicant’s election of species I, sub-species a, and sub-sub species C in the reply filed on 07/13/21 is acknowledged. Applicant identified claims 1-4 and 6-23 as reading on the elected species. However, claims 10 and 16-19 read on features of non-elected species and therefore, claims 10 and 16-19 are withdrawn from further consideration. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
identify the following terms in the specification by reference to the drawings, designating the corresponding part or parts therein to which each term applies: “a re-useable arrangement” (of claim 8); “folding mechanism” (of claim 20); “oval cross section configuration” (claim 15); and,
establish antecedent basis in the specification for:
“at least one of the containers include self-closing filling valves” (claim 1)
“the outer wall and the outer shell are connected by an annular circumferential seal lip (claim 23)
Drawings
The drawings are objected to:
under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s): 
“at least one of the containers include self-closing filling valves” (claim 1);
 “folding mechanism” (claim 20)
No new matter should be entered.
as failing to comply with 37 CFR 1.84(p)(4) because reference characters "12" and "13" have both been used to designate the container outer wall—see Fig. 1a and 1b.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Objections
Claim 13 is objected to because of the following informalities:  “ball is supported” should be “ball [[is]] supported”.  Appropriate correction is required.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use a generic placeholder and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: “folding mechanism” according to claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, 11-15, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, the limitation “wherein the at least two containers and a common dispensing head are connected with each other pressure tight in at least one portion” is ambiguous for the following reasons:
it is unclear to what particular structure “each other” refers; 
the limitation “pressure tight” is a relative term for which the specification lacks some standard for measuring the degree intended. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. See MPEP § 2173.05(b);
the limitation “at least one portion” is per se unclear because the claim does not associate the limitation with particular structure of the dispenser.
Further as per claim 1, a claim may be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain. See MPEP §2173.03, ¶ 2. The limitation "at least one of the containers include self-closing fillings valves" appears inconsistent with the specification. The specification discloses the elected embodiment of Fig. 1a-1d comprising two containers – each container including a singular self-closing filling valve, wherein each valve is openable by pressure during filling the two containers. This confliction renders the scope of claim 1 uncertain.
As per claim 2, the limitation “the substances” lacks sufficient antecedent basis in the claims. Specifically, there appears to prior positive recitation of “substances”. That is, there appears only a prior functional recitation of substances – “the container arrangement includes at least two containers for separate storage of liquid or pasty substances” (claim 1).
As per claim 8, and as set forth previously, the term “a re-useable arrangement” has no antecedent basis in the specification and the particular scope is therefore unclear. It appears that 
As per claim 20, the claim limitation “folding mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The terms “folding mechanism” or “fold” do not appear in the specification or drawings and the particular scope intended is uncertain. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As per claim 22, the limitation “the base” lacks antecedent basis in the claim.
	Further, as per claim 22, the limitation “up” is ambiguous. The term “up” is a directional terms that requires a relative basis for definite orientation. There is no such basis established in the originally filed claims. That is, there is no relation established in the originally filed claims or the specification between "up" and a fixed (i.e. absolute) origin such that would preclude interpretation by one of ordinary skill in the art of the term “up” as corresponding to any direction. Applicants are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. See MPEP § 2173.05(b).
	Further as per claim 22, the term “straight” is a relative term for which the specification lacks some standard for measuring the degree intended. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. See MPEP § 2173.05(b).
As per claim 23, a claim may be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain. See MPEP §2173.03, ¶ 2. The limitation “the outer wall and the outer shell are connected by an annular circumferential seal lip” is inconsistent with the specification. Fig. 3b of the elected embodiment show the connection between the outer wall (12) and the outer shell (13). An annular circumferential seal lip (15b) provides no connection between the depicted outer wall and outer shell. This conflict renders the scope of claim 23 uncertain.
Claims 2-4, 6-9, 11-15, and 20-23 depend from claim 1 and thus inherit the deficiencies thereof.
Claims 9-10 depend from claim 8 and thus inherit the deficiencies thereof.
Claim 21 depends from claim 8 and thus inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As per claim 6, the limitations requiring that the dispenser comprising a disposable arrangement does not appear to further limit claim 1 from which it depends. That is a mere .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In view of the numerous informalities and indefinitenes issues noted above, although a search of the prior art has been conducted, no meaningful application of prior art against the claims can be made at this time. This should not be taken as an indication that the claims would be allowable if all of the noted issues are corrected. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the 
/R.A.G/Examiner, Art Unit 3754    

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        11/03/2021